ORDER

PER CURIAM.
Rodrigus Raspberry (“Movant”) appeals from the judgment of the Circuit Court of Marion County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. In his appeal, Mov-ant argues that the motion court clearly erred when it failed to find that plea counsel rendered ineffective assistance when she misinformed Movant that, if he entered a guilty plea, he would be eligible to serve his sentence in a long-term drug treatment facility and upon successful completion of that program, Movant would be released on probation.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).